DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Benjamin Coon on October 18, 2021.
The application has been amended as follows: 

Claim 1 has been rewritten as follows:
-A closure system, comprising:
a striker assembly;
a latch assembly; and
a hook plate having a hooked structure that is disengaged from the striker assembly and latch assembly, in response to a lateral load causing the striker assembly and the latch assembly to be laterally displaced relative to each other, engages one of the striker assembly or the latch assembly to block separation of the striker assembly from the latch assembly,


Claim 11 has been rewritten as follows:
-A latching method, comprising:
latching a latch assembly and a striker assembly; and
from a disengaged position, engaging a hooked structure of a hook plate in response to a lateral load causing the striker assembly to be laterally displaced relative to the latch assembly, the engaging blocking the striker assembly from separating relative to the latch assembly,
wherein the hook plate is secured to one of the striker assembly or the latch assembly, and a first aperture and a second aperture are in the other of the striker assembly or the latch assembly,
wherein a first hook of the hooked structure engages the first aperture in response to lateral displacement in a first direction, and a second hook of the hooked structure engages the second aperture in response to lateral displacement in an opposite, second direction.-.

Claim 20 has been rewritten as follows:
-A closure system, comprising:

first loop extending from the base plate on a first lateral side of the striker pin, and a second loop extending from the base plate on an opposite, second lateral side of the striker pin, the first loop at least partially defining a first aperture and the second loop at least partially defining a second aperture;
a latch assembly configured latch with the striker pin; and
a hook plate secured directly to the latch assembly and comprising a hooked structure defining first and second lateral hook, that, in response to the striker assembly and the latch assembly being laterally displaced from each other during a collision, from a disengaged position transition to engage(s) a respective one of the first and second apertures of the striker assembly to block separation of the striker assembly from the latch assembly.-.

Allowable Subject Matter
Claims 1-6, 8-15 and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



October 19, 2021